PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/894,963
Filing Date: 13 Feb 2018
Appellant(s): Dr. Ing. h.c. F. Porsche Aktiengesellschaft



__________________
Erik R. Swanson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 6, 7, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2018/0219198 to Pflueger et al. (Pflueger), in view of US 2017/0047624 to Gunna et al. (Gunna).

Claims 6, 7, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2016/0190664 to Frohnmayer et al. (Frohnmayer), in view of Gunna and US 2011/0132580 to Herrmann et al. (Herrmann).

Claims 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Pflueger and Gunna or Frohnmayer, Gunna, and Herrmann as applied to claim 17 above, in view of US 2013/0252059 to Choi et al. (Choi).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Pflueger and Gunna or Frohnmayer, Gunna, and Herrmann as applied to claim 17 above, in view of US 2009/0142653 to Okada et al. (Okada).

Claims 3-5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi, in view of Pflueger and Gunna.

Claim 3-5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi, in view of Frohnmayer, Gunna, and Herrmann.

Claims 3-5 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.

(2) Response to Argument
The Examiner acknowledges Appellant’s overview of the described invention and its technological features and benefits explained on Pages 5-8 of the Appeal Brief. It is noted that there are no arguments in this part. Further, the Examiner had considered the same Kellner Declaration submitted on 8/27/2021. Please see relevant response to the declaration in Section 8 of Final Rejection dated 9/23/2021. Below, the Examiner responds to arguments presented in the instant Brief.

Rejection of claims 6, 7, and 17 under 35 U.S.C. § 103(a) as being unpatentable over Pflueger, in view of Gunna.
Appellant argues that the claims are non-obvious over Pflueger in view of Gunna and submitted on Page 9 that, first, there is not a per se rule that constructing a formerly separate structure into an integral structure is obvious. The Examiner does not disagree and has provided Gunna to demonstrate that constructing a formerly separate structure of Pflueger into an integral structure is obvious.
Appellant submits that, second, a one piece housing does not perform the
same as a two piece housing. The Brief and Kellner Declaration, paragraphs 6 and 7, indicate that single integrated battery housing with a cooling medium directly integrated in the battery module housing gives “particularly” good cooling efficiency over what was known before, without inefficiencies at the areas of the joining. In the applied rejection of Pflueger and Gunna, both references teach integrated cooling media-conducting channels and Gunna further demonstrates a single integral housing having such integrated channels (see rejection for details). As a result, the combination of references renders the claimed battery module housing obvious and thus the resulting battery module housing would have the same ‘particularly’ good cooling efficiency and other advantages presented by the Appellant.
	Appellant further argues on page 10 that the present invention uniquely satisfies a long-felt need in the auto-industry for reduced manufacturing costs, part weight, and part size, and a long-felt need for increased energy storage. However, Appellant’s argument about long-felt need amounts to a statement, not evidence. As indicated above, the battery module resulting from the combination would meet all the limitations, and so would have satisfied the alleged long-felt need. It is thus not true, as Appellant argues, that the Office “appears to discount these advantageous properties of the claimed invention” and that “the Office does not appear to have given the objective indicia its due weight in this instance.”
	Appellant then argues that, third, there is no factual basis for reaching the conclusion that modifying Pflueger into a single integral part “involves only routine skill in the art.” Appellant claims to have submitted evidence in Kellner Declaration, at paragraph 10, that a person of ordinary skill in the art would have understood that it is a challenging endeavor to produce a module housing in a single piece, requiring more than simply routine skill. However, the alleged evidence amounts to a statement or an opinion. On the other hand, the Examiner has applied Gunna, which clearly shows that producing a single integral part can be done. 
	Finally, Appellant argues on Page 11 that the proposed modification of making Pflueger’s modular battery housing assembly a single unitary piece would completely undermine the object of Pflueger to make a modular assembly that can be produced easily, citing paragraphs [0002] and [0003] of the reference. The Examiner respectfully disagrees. Pflueger’s object to make a modular assembly that can be produced easily is made compared to a prior art that has screw connections that involve complicated assembly (see paragraph [0002] of Pflueger). It is inappropriate to conclude based on this that the proposed combination improperly changes Pflueger’s principle of operation and renders it unsatisfactory for its intended purpose, because the resulting structure would still serve its intended purpose and operate to contain a battery module. The modification would not require a substantial reconstruction and redesign of the elements as well as a change in the basic principle as argued, because Gunna demonstrates that a single integral housing profile is attainable.
	In summary, this ground of rejection has established a prima facie case of obviousness.

Rejection of claims 6, 7, and 17 under 35 U.S.C. § 103 as being unpatentable over Frohnmayer, in view of Gunna and Herrmann.
Appellant presents on Pages 12-14 similar arguments in the first three points as those in the first ground of obviousness rejection. The Examiner’s response is similar that Gunna demonstrates a single integral housing profile and thus provides basis that modifying Frohnmayer into a single integral part would have been obvious and would have involved only routine skill in the art. The resulting battery module would have met all the limitations and exhibited the same “particularly” good cooling efficiency and other advantageous properties presented by the Appellant and would have satisfied the alleged long-felt need.
Appellant argues on Page 14 that, fourth, taking Frohnmayer’s repeating modular wall components and making a single, non-application modifiable, unitary piece, which would completely contradict the object of Frohnmayer to make modular components, with their attendant benefits described in paragraphs [0031] and [0033]. However, it is noted that the cited paragraphs are directed to Figs. 1-3, a different embodiment from the one relied upon for the rejection, see rejection and Figs. 31-38 of Frohnmayer. It is inappropriate to conclude based on this that the proposed combination improperly changes Frohnmayer’s principle of operation and renders it unsatisfactory for its intended purpose, because the resulting structure would still serve its intended purpose and operate to contain a battery module. The modification would not require a substantial reconstruction and redesign of the elements as well as a change in the basic principle as argued, because Gunna demonstrates that a single integral housing profile is attainable.
Finally, there is no deficiency with the combination of Frohnmayer and Gunna. The addition of Herrmann addresses the limitations about direct fluid communication. The combined references render the claimed invention obvious.

Rejection of 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Pflueger and Gunna or Frohnmayer, Gunna, and Herrmann, in view of Choi.
There is no deficiency with the rejection of independent claim 17. The present ground of rejection is proper and stands.

Rejection of claim 15 under 35 U.S.C. § 103 as being unpatentable over Pflueger and Gunna or Frohnmayer, Gunna, and Herrmann, in view of Okada.
There is no deficiency with the rejection of independent claim 17. The present ground of rejection is proper and stands.

Rejection of claims 3-5 and 16 under 35 U.S.C. § 103 as being unpatentable over Choi, in view of Pflueger and Gunna.
Appellant argues about claims 3-4 on Page 16 that i. the cited prior art references do not teach or suggest the battery module housing comprises load paths of an electrically drivable vehicle. Appellant explains on Page 17 that a “load path” is a term of art in automotive engineering, which is understood to be a path in a solid body where forces are transferred in a collision, and argues that the load paths have to be designed in the layout of the components of the motor vehicle, not necessarily inherent in the combination of references or capable of being configured so. The Examiner respectfully disagrees. There is a new matter issue with the limitations in question, which is discussed in detail later. Based on claim 4 and paragraph [0021] of the original specification, the load paths are understood to be the two lateral wall portions, the upper wall portion, or the lower wall portion of the battery module housing. The prior art structure, meeting the structural limitations, thus reads on the claimed load paths or are capable of being configured to be load paths, absent evidence to the contrary.
	Appellant claims unexpected results that satisfy long-felt needs in the automotive industry in the paragraph spanning Page 17 and 18 of the Brief and in Kellner Declaration, at paragraphs 11-16. However, the cited paragraphs of the Kellner Declaration compare the present invention to a design having a separate load path aside the module. The prior art structure, meeting the structural limitations, would have produced the same alleged unexpected results and advantages and would have satisfied the alleged long felt, but unstained need in the industry.
Appellant then argues on Page 18 that ii. the cited prior art references do not teach or suggest the limitation of claim 5. The Examiner respectfully disagrees. Based on claim 5 and paragraph [0021] of the original specification, the wall portions forming load paths have greater wall thicknesses than the wall portions of the profile cross section that do not form load paths. The prior art structure, meeting the structural limitations, thus reads on the claimed invention, absent evidence to the contrary.

Rejection of claims 3-5 and 16 under 35 U.S.C. § 103 as being unpatentable over Choi, in view of Frohnmayer, Gunna, and Herrmann.
Appellant presents on Pages 18-20 the same arguments as those in the previous ground of rejection, with the substitution of Pflueger with Frohnmayer. The Examiner’s position is the same as above.

G. 	Rejection of claims 3-5 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
Appellant argues on Pages 20 and 21 that the Office had failed to apply an objective standard for evaluating the written description requirement and points to paragraphs [0021], [0024], and [0026] of the specification for written support. Appellant believes that “load path” is a term of art and explains in Kellner Declaration, at paragraphs 11-16 and Page 7 of the Brief: “a ‘load path’ is understood in the art to be a path in a solid body where forces are transferred in a collision.” Appellant submits on Page 22 of the Brief that the term’s meaning in the art would have led to the understanding that the load path of the battery module, of a high-voltage energy accumulator, would be a path in the solid body of the battery module where forces are transferred in a collision of the electrically drivable vehicle. 
The Examiner respectfully disagrees. Based on the cited portions of the specification and the definition of the term, one would have understood that the load path of the battery module housing is a path in the housing where forces are transferred in a collision. However, the term’s definition does not require the claimed high-voltage energy accumulator or electrically drivable vehicle and the original specification does not disclose the load paths beyond the battery module housing. The specification thus lacks written description bridging the described load paths of the battery module housing to the claimed load paths of the electrically drivable vehicle. Therefore, claims 3-5 are rejected for failing to comply with the written description requirement.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Heng M. Chan/Examiner, Art Unit 1725

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                                                                                                              
                                                                                                                
Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725          
                                                                                                                                                                                              /THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.